Name: 90/603/EEC: Commission Decision of 9 November 1990 amending Decision 88/222/EEC recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity
 Date Published: 1990-11-15

 Avis juridique important|31990D060390/603/EEC: Commission Decision of 9 November 1990 amending Decision 88/222/EEC recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale) Official Journal L 315 , 15/11/1990 P. 0034 - 0036*****COMMISSION DECISION of 9 November 1990 amending Decision 88/222/EEC recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale) (90/603/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 90/506/EEC (2), and in particular part B (8) of Annex III and the second indent of part A (14a) of Annex IV thereto, Whereas, under the provisions of Directive 77/93/EEC, from 16 April to 30 September, in the case of origin in the northern hemisphere, and from 16 October to 31 March, in the case of origin in the southern hemisphere, plants of certain genera, other than fruit, seeds and parts of plants used for decoration, originating in or coming from countries or, in the case of certain Member States, regions other than those recognized as being free from Quadraspidiotus perniciosus (San JosÃ © Scale), may not be introduced in certain Member States; Whereas, under other provisions of the said Directive, plants of the same genera, other than fruit, seeds and parts of plants used for decoration, which originate in or coming from countries where the aforementioned harmful organism is known to occur, may be introdued into the Member States only when they are either subjected to fumigation or other appropriate treatment against that organism, or when they originate in regions recognized as being free from the aforementioned harmful organism; Whereas, by Decision 88/222/EEC (3), certain Member States or regions of certain Member States were recognized as being free from Quadraspidiotus perniciosus; Whereas it has appeared from official information supplied or confirmed by the Member States that the situation in respect of the absence of San JosÃ © Scale has changed in certain regions of certain Member States; Whereas, therefore, the list of relevant reigons should be amended accordingly; Whereas, however, the information relating to Spain is still under examination; whereas the regions of this Member State which are to be recognized as being free from that harmful organism will therefore be specified at a later stage; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 88/222/EEC is hereby amended in accordance with the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 282, 13. 10. 1990, p. 67. (3) OJ No L 100, 19. 4. 1988, p. 41. ANNEX 1. Article 1 (5) is replaced by the following: '5. In respect of France, all departments, with the exception of the departments of: - Allier, for the cantons of CÃ ©rilly, Chevagnes, HÃ ©risson, Lurcy-Levis, Moulins, Neuilly-le-RÃ ©al, Souvigny, - l'Ain, for the cantons of Belley, Bourg-en-Bresse, ChÃ ¢tillon sur Chalaronne, Meximieux, Montrevel-en-Bresse, Pont-de-Veyle, Thoissey, TrÃ ©voux, - l'ArdÃ ¨che, for the cantons of Bourg-Saint-AndÃ ©ol, ChomÃ ©rac, Rochemaure, La Voulte-sur-RhÃ ´ne, SerriÃ ¨res, - Bouches-du-RhÃ ´ne, for the canton of Orgon, - DrÃ ´me, for the canton of Loriol, - la Haute-Savoie, for the cantons of Alby-sur-ChÃ ©ran, Annecy-Nord-Ouest, Annemasse, - l'IsÃ ¨re, for the cantons of Grenoble-Sud, Morestel, Pont-de-Beauvoisin, Roussillon, Sassenage, La Tour-du-Pin, Vienne-Ville, Vienne-Nord, Vienne-Sud, Vif, - la Loire, for the canton of PÃ ©lussin, - la NiÃ ¨vre, for the cantons of Nevers, la CharitÃ ©, - Puy-de-DÃ ´me, for the cantons of Champeix, Clermont-Ferrand-Est, Clermont-Ferrand-Nord, Riom-Ouest, Saint-Amant-Tallende, Veyre-Nonton, - PyrÃ ©nÃ ©es-Orientales, for the canton of Perpignan, - du RhÃ ´ne, for the cantons of Anse, L'Arbresle, Le Bois-d'Oingt, Givors, Limonest, Neuville-sur-SaÃ ´ne, Saint-Genis-Laval, Saint-Symphorien-d'Ozon, Vaugneray, Villefranche, - la SaÃ ´ne-et-Loire, for the cantons of Chalon, Paray-le-Monial, Palinges, - la Savoie, for the cantons of Albertville, Aix-les-Bains, ChambÃ ©ry, GrÃ ©sy-sur-IsÃ ¨re, la Motte-Servolex, Ruffieux, - Vaucluse, for the cantons of Cavaillon, L'Isle-sur-la-Sorgue.' 2. The ninth indent of Article 1 (7) is replaced by the following; '- Lombardia: Bergamo, Brescia, Como, Cremona, Milano, Pavia, Sondrio, Varese'; 3. Article 1 (10) is replaced by the following: '10. in respect of Portugal, the Districts: - Beja - Braga, with the exception of the concelhos of Fafe and Cabeceiras de Basto, - BraganÃ §a, with the exception of the concelhos of Mirandela, Mogadouro, Miranda do Douro and Freixo-de-Espada-Ã -Cinta, - Castelo Branco, with the exception of the concelhos of Idanha-a-Nova and Castelo Branco, - Coimbra, with the exception of the concelhos of Mira, Figueira da Foz, Condeixa-a-Nova, Perela, Penacova, Poiares, Arganil and GÃ ³is, - Ã vora, with the exception of the concelhos of Mora, Evora, Montemor-o-Novo and Vendas Novas, - Faro, with the exception of the concelhos of Aljezur, Monchique, Lagos, PortimÃ £o, Silves, Lagoa, Albufeira, LoulÃ ©, Tavira and Vila Real de Santo AntÃ ³nio, - Guarda, with the exception of the concelhos of Vila Nova de Foz CÃ ´a, Figueira de Castelo Rodrigo, Meda, Pinhel, Trancoso, Fornos de Algodres, Celorico de Beira, Guarda, Almeida and Sabugal, - Leiria, with the exception of the concelhos Leiria, Batalha, NazarÃ ©, AlcobaÃ §a, Porto de MÃ ³s, Caldas da Rainha, Ã bidos, Peniche, Bombarral, AlvaiÃ ¡zere, AnsiÃ £o, FigueirÃ ³ dos Vinhos and PedrÃ ³gÃ £o Grande, - Lisboa, with the exception of the concelhos of LourinhÃ £, Cadaval, Alenquer, Torres Vedras, Arruda dos Vinhos, Sobral de Monte AgraÃ §o, Mafra, Loures, Sintra, Cascais and Oeiras, - Portalegre, with the exception of the concelhos of GaviÃ £o, Castelo de Vide, MarvÃ £o, Portalegre, Ponte de Sor, Arronches, Avis, Elvas and Campo Maior, - Porto, with the exception of the concelhos of Matosinhos, Paredes and Amarante, - SantarÃ ©m, with the exception of the concelhos of Vila Nova de OurÃ ©m, Tomar, Torres Novas, Entroncamento, Alcanena, AlpiarÃ §a, Coruche, Benavente, Sardoal and Abrantes, - SetÃ ºbal, with the exception of the concelhos of Alcochete, Montijo, Moita, Seixal, Almada, Sesimbra, Barreiro, AlcÃ ¡cer do Sal, GrÃ ¢ndola, Santiago do CacÃ ©m and Sines, - Viana do Castelo, - Vila Real, with the exception of the concelhos of Vila Pouca de Aguiar, Vila Real, Ribeira de Pena and Mondim de Basto, - Viseu, with the exception of the concelhos of Tarouca, S. Joao da Pesqueira, Carregal do sal and S. Pedro do Sul;' 4. In Article 3, '30 September 1990' is replaced by '30 September 1992'.